DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaka (JP2009074243A).

Regarding to Claim 1, Isaka teaches an engine room structure of a vehicle comprising:
a partitioning wall (Fig. 3, Part 13 and Part 12) configured to partition a storage space (Fig. 3, Part 14 is the storage space) in which an engine (Fig. 3, Part 8) is stored from a piping space (Fig. 3, Part 15, Part 16 area are the pipe space) to form an intake passage for supplying air to a combustion chamber of the engine; and
an intake pipe which partially forms the intake passage in the piping space (Fig. 3, Part 19),
wherein the intake pipe extends along the partitioning wall, the intake pipe being integrally formed with the partitioning wall (Fig. 3, Fig. 4 shows Part 19 is integrally connected 

Regarding to Claim 2, Isaka teaches the engine room structure, further comprising
an air cleaner connected to an upstream end of the intake pipe (Fig. 3, Part 24, Paragraph 30 of the translated version teaches the location of Part 24 which is at upstream end of Part 19),
wherein the partitioning wall includes a lateral wall portion situated on a side of the engine (Fig. 4, Part 17 and Part 12, when considering the teaching of Fig. 3, Part 17 extending from Part 12, which is on the side of Part 8), and
wherein the intake pipe extends from the upstream end along the lateral wall portion, the intake pipe being integrally formed with the lateral wall portion (Fig. 3, Part 19 is connected with Part 17A area).

Regarding to Claim 3, Isaka teaches the engine room structure,
wherein the partitioning wall includes a rear wall portion behind the engine (Fig. 3, Part 13 can be considered as the rear wall portion), and
wherein the intake pipe extends along the lateral wall portion and the rear wall portion, the intake pipe being integrally formed with the rear wall portion (Fig. 4 shows part of Part 19 connected with Part 13C, and Fig. 3 shows parts of Part 19 extend along Part 13, and Part 17 area).

Regarding to Claim 4, Isaka teaches the engine room structure,
wherein the partitioning wall includes a first wall portion (Fig. 4, Part 17 and Part 12 can be considered as a first wall portion), and
a second wall portion formed to be separable from the first wall portion (Fig. 4, the wall where Part 13C located, based on the teachings of Fig. 4, it shows that the wall where Part 13C located and Part 12, Part 17 are different piece of wall, so it would be known the walls are separable), and wherein the intake pipe is integrally formed with the second wall portion (Fig. 4, part of Part 19 connected with Part 13C).

Regarding to Claim 5, Isaka teaches the engine room structure,
wherein the first wall portion is a lateral wall portion situated on a side of the engine (Fig. 4, Part 17 and Part 12, when considering the teaching of Fig. 3, Part 17 extending from Part 12, which is on the side of Part 8), and
wherein the intake pipe extends in the piping space from an air cleaner adjacent to the lateral wall portion (Fig. 4, Part 24 is adjacent to Part 12).

Regarding to Claim 6, Isaka teaches the engine room structure,
wherein the intake pipe extends from the air cleaner along the first wall portion (Fig. 3 shows parts of Part 19 extend along Part 17 area), the intake pipe being integrally formed with the second wall portion (Fig. 4, part of Part 19 connected with Part 13C).


wherein the second wall portion includes a rear wall portion behind the engine (Fig. 3, Part 13 can be considered as the rear wall portion), and
wherein the intake pipe extends from the air cleaner along the partitioning wall (Fig. 3 shows parts of Part 19 extend along Part 13, and Part 17 area), the intake pipe being integrally formed with the rear wall portion (Fig. 4, part of Part 19 connected with Part 13C).

Regarding to Claim 8, Isaka teaches the engine room structure,
wherein the partitioning wall includes a sound insulation layer configured to reduce a level of sound transmitted from the storage space to the piping space (Fig. 4, Part 17, Paragraphs 46 and 50 of the translated version teach Part 17 area can prevent sound leaking from Part 14 to Part 15.  Therefore, Part 17 can be considered as a sound insulation layer under the broadest reasonable interpretation).

Regarding to Claim 9, Isaka teaches the engine room structure,
wherein the partitioning wall includes a heat insulation layer configured to reduce a level of heat transferred from the storage space to the piping space (Fig. 4, Part 17, Paragraphs 46 and 50 of the translated version teach Part 17 area can prevent heat leaking from Part 14 to Part 15.  Therefore, Part 17 can be considered as a heat insulation layer under the broadest reasonable interpretation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chung (US2015/0101561 A1) teaches an engine room with partition walls.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Examiner, Art Unit 3747